Exhibit 10.22
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement effective October 1,2010 by and
among Pregis Holding I Corporation, a Delaware corporation (“Pregis I”) and its
wholly-owned subsidiaries, Pregis Holding II Corporation, a Delaware corporation
(“Pregis II”), and Pregis Corporation, a Delaware corporation (“Pregis”) (Pregis
I, Pregis II and Pregis, collectively, the “Employers”) and Kevin Baudhuin
(“Executive”) hereby amends the Employment Agreement dated December 11,2007
among Employers and Executive, as follows:
     In Section 2(a) Base Compensation, the phrase “Employers shall pay to
Executive as base salary $325,000 per year” shall be deleted and replaced with
“Employers shall pay to Executive as base salary $400,000 per year”.
     In addition, in Schedule A, Compensation Summary, the phrase “Target bonus
of 40% of base salary” shall be deleted and replaced by “Target bonus of 60%
base salary).
     All other terms and conditions of the Employment Agreement among Employers
and Executive shall remain unchanged and in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date of the year first above written.

                              EMPLOYERS:       EXECUTIVE:
 
                            PREGIS HOLDING I CORPORATION                        
 
                           
By:
Name:
  /s/ D.K LaVanway
 
D.K LaVanway       By:
Name:   /s/ Kevin Baudhuin
 
Kevin Baudhuin            
Title:
  CFO                        
 
                            PREGIS HOLDING II CORPORATION                      
 
 
                           
By:
Name:
  /s/ D.K LaVanway
 
D.K LaVanway                        
Title:
  CFO                        
 
                            PREGIS CORPORATION                        
 
                           
By:
Name:
  /s/ D.K LaVanway
 
D.K LaVanway                        
Title:
  CFO                        

 